DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (EP 0931714 A1).
For claim 1, Cheng discloses a rack electric power steering system 10 comprising:
a rack 14 having a single set of teeth 20 [with a constant tooth pitch] (fig. 1);
a first pinion 30 operatively coupled to a steering shaft 34 and [in meshed engagement with the single set of teeth of the rack] (page 2, paragraph [0007]); and
a second pinion 50 [operatively coupled to an electric motor 40 and in meshed engagement with the single set of teeth of the rack] (page 2, paragraph [0009]).
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Washnock et al. (US 2020/0047792 A1).
For claim 19, Wahnock et al. discloses a rack electric power steering system 24 comprising:
a rack 26 having a plurality of teeth 42 formed thereon;
a first pinion 62 [operatively coupled to a steering shaft 38] (fig. 1) and [in meshed engagement with the plurality of teeth of the rack] (fig. 2, page 3, paragraph [0047]); and
a second pinion 28 [operatively coupled to an electric motor 40] (fig. 3, pages 3 and 4, paragraph [0055]) and [in meshed engagement with the plurality of teeth of the rack] (fig. 2, page 2, paragraph [0036]), [wherein the first pinion extends longitudinally about a first axis A6] (page 3, paragraph [0046]) and [the second pinion extends longitudinally about a second axis] (page 2, paragraph [0035]), [wherein the first axis and the second axis are not parallel to each other] (fig. 2).
For claim 20, Washnock et al. discloses the rack electric power steering system [wherein the plurality of teeth of the rack is a single set of teeth with a constant tooth pitch] (fig. 2, pages 1 and 2, paragraph [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 7 and 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (EP 0931714 A1) in view of Minami et al. (US 2016/0167697 A1).
For claim 2, Cheng does not explicitly disclose the rack electric power steering system wherein the first pinion and the second pinion have at least one different structural parameter.
Minami et al. discloses a steering apparatus 1 comprising pinion gear 22, wherein it is possible to arbitrarily set the number of teeth, dimension, accuracy, and the like of the pinion gear 22] (page 3, paragraph [0072]); a second pinion gear 61, wherein it is possible to arbitrarily set the number of teeth, dimension, accuracy, and the like of the second rack gear 60] (page 5, paragraph [0121]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the arbitrary number of teeth, dimension, or accuracy of Minami et al. with the first and second pinion of Cheng to allow for reduced backlash and increased feedback, thus improving overall steering sensation and reducing overall noise.	
For claims 3 and 12, Cheng modified as above discloses the rack electric power steering system [wherein the at least one different structural parameter is number of pinion teeth] (page 3, paragraph [0072] and page 5, paragraph [0121] of Minami et al.).
For claims 4 and 13, Cheng modified as above discloses the rack electric power steering system [wherein the first pinion has more pinion teeth than the second pinion] (page 3, paragraph [0072] and page 5, paragraph [0121] of Minami et al., capable, wherein the number of teeth may be arbitrarily chosen).
For claims 5 and 14, Cheng modified as above discloses the rack electric power steering system [wherein the first pinion has fewer pinion teeth than the second pinion] (page 3, paragraph [0072] and page 5, paragraph [0121] of Minami et al., capable, wherein the number of teeth may be arbitrarily chosen).
For claims 6 and 15, Cheng modified as above discloses the rack electric power steering system wherein the at least one different structural parameter is tooth geometry] (page 3, paragraph [0072] and page 5, paragraph [0121] of Minami et al., capable, wherein the dimension of pinions may be arbitrarily chosen).
For claims 7 and 16, Cheng modified as above discloses the rack electric power steering system [wherein the at least one different structural parameter is at least one of: pressure angle, helix angle, major and minor diameters, tooth thickness, addendum, dedendum, face width and center distance] (page 3, paragraph [0072] and page 5, paragraph [0121] of Minami et al., capable, wherein the dimension of pinions may be arbitrarily chosen).
For claim 10, Cheng discloses a rack electric power steering system 10 comprising:
a rack 14 [having a plurality of teeth 20 formed thereon] (fig. 1);
a first pinion 30 operatively coupled to a steering shaft 34 and [in meshed engagement with the plurality of teeth of the rack] (page 2, paragraph [0007]); and
a second pinion 50 [operatively coupled to an electric motor 40 and in meshed engagement with the plurality of teeth of the rack] (page 2, paragraph [0009]), but does not explicitly disclose wherein the first pinion and the second pinion have at least one different structural parameter.
Minami et al. discloses a steering apparatus 1 comprising pinion gear 22, wherein it is possible to arbitrarily set the number of teeth, dimension, accuracy, and the like of the pinion gear 22] (page 3, paragraph [0072]); a second pinion gear 61, wherein it is possible to arbitrarily set the number of teeth, dimension, accuracy, and the like of the second rack gear 60] (page 5, paragraph [0121]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the arbitrary number of teeth, dimension, or accuracy of Minami et al. with the first and second pinion of Cheng to allow for reduced backlash and increased feedback, thus improving overall steering sensation and reducing overall noise.	
For claim 11, Cheng modified as above discloses the rack electric power steering system [wherein the plurality of teeth of the rack is a single set of teeth with a constant tooth pitch] (fig. 1 of Cheng).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (EP 0931714 A1) in view of Fujimoto et al. (EP 3018034 A1).
For claim 8, Cheng discloses the rack electric power steering system wherein the first pinion and the second pinion are located within a common rack housing.
Fujimoto et al. discloses a first pinion 11; a second pinion 7; a rack housing 9, [wherein the first pinion and the second pinion are located within the common rack housing] (fig. 2), [an electric motor 24 is located within an assist housing 26 that is located adjacent to the common rack housing] (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use common rack housing and separate electric motor housing of Fujimoto et al. with the electric power steering system of Cheng, wherein the common housing allows for reduced overall manufacturing time and the separate electric motor housing provides for easier overall replacement of the electric motor, thus improving the overall manufacturing and replacement process.
For claim 9, Cheng modified as above discloses the rack electric power steering system [wherein the electric motor is located within an assist housing that is located adjacent to the common rack housing] (fig. 2 of Jung).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (EP 0931714 A1) in view of Minami et al. (US 2016/0167697 A1), and further in view of Fujimoto et al. (EP 3018034 A1).
For claim 17, Cheng modified as above does not explicitly disclose the rack electric power steering system wherein the first pinion and the second pinion are located within a common rack housing.
Fujimoto et al. discloses a first pinion 11; a second pinion 7; a rack housing 9, [wherein the first pinion and the second pinion are located within the common rack housing] (fig. 2), [an electric motor 24 is located within an assist housing 26 that is located adjacent to the common rack housing] (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use common rack housing and separate electric motor housing of Fujimoto et al. with the electric power steering system of Cheng, wherein the common housing allows for reduced overall manufacturing time and the separate electric motor housing provides for easier overall replacement of the electric motor, thus improving the overall manufacturing and replacement process.
For claim 18, Cheng modified as above discloses the rack electric power steering system [wherein the electric motor is located within an assist housing that is located adjacent to the common rack housing] (fig. 2 of Jung).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO-2015062739 A1 – comprising first and second pinions;
DE 102010027553A1 – comprising first and second pinions adjacent to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611